Per Our.
The rule must be made absolute. We know of no other rules of proceeding respecting the liability of *131bail, than those which regulate it in the courts of Westminster. Without these, we are without any. I look upon the practice in this case to depend upon rules of court, and these rules on reason and justice. On the return of a ca. sa. non est inventus, the bail is bound. The extension of the time upon the sci. fa., I take to be founded on rules of practice.
The proceedings were stayed, and the bail exonerated.
Cited in Boggs v. Chichester, 1 Gr. 211; Kinny v. Muloch, 2 Harr. 335 ; Van Winkle v. Alling, 2 Harr. 448.